Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-10, drawn to an LED lighting device having optimized relative lengths and center of gravity. 
	Group II, claim(s) 11-20, drawn to an LED lighting device having optimized heat dissipation means within the casing of the power supply unit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a first portion having a lamp cap, a second portion having a power supply, and a third portion having a light emission unit and a heat exchanger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang (US 2010/0080004 A1).  

In regard to claim 1 (Group I), Zhang discloses an LED lighting device, comprising: 
a first portion (12a), wherein a lamp cap is disposed thereof; 
a second portion (covered by 28 holding rectifier 55), wherein a case and a power supply (55) are disposed thereof, wherein the power supply is disposed in the case; 
a third portion (defined by 10a, 20a, and 30a), wherein a heat exchange unit (30a) and a light emission unit (40a) are disposed thereof, wherein the light emission unit and the heat exchange unit are connected and form a thermal conduction path, wherein the light emission unit and the power supply are electrically connected; 
wherein the first portion, the second portion and the third portion are arranged sequentially; 
wherein the lamp cap extends in a first direction; 
wherein the light emission unit comprises an illuminator (402a) and a substrate (401a); 
wherein the substrate has a mounting portion (place on 401a where LEDs are mounted), wherein the illuminator is disposed on the mounting portion, wherein the mounting portion is oriented parallel to the first direction. (Figure 5 and 6; see at least [0024])
Zhang fails to disclose that the distance b from the beginning of the second portion to the plane where the center of the LED lighting device is located satisfies the following formula: 
                
                    
                        
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                        
                            5
                        
                    
                    <
                    b
                    <
                    
                        
                            3
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            7
                        
                    
                
            
wherein L2 is the length of the second portion; wherein L3 is the length of the third portion.

In regard to claim 11 (Group II), Zhang discloses an LED lighting device, comprising: 
a first portion (12a), wherein a lamp cap is disposed thereof; 
a second portion (covered by 28 holding rectifier 55), wherein a case and a power supply (55) are disposed thereof, wherein the power supply is disposed in the case; 
a third portion (defined by 10a, 20a, and 30a), wherein a heat exchange unit (30a) and a light emission unit (40a) are disposed thereof, wherein the light emission unit and the heat exchange unit are connected and form a thermal conduction path, wherein the light emission unit and the power supply are electrically connected; 
wherein the first portion, the second portion and the third portion are arranged sequentially; 
wherein the lamp cap extends in a first direction; 
wherein the light emission unit comprises an illuminator (402a) and a substrate (401a); 

wherein the second portion has a first region (the exterior of the case), a second region (space between exterior of case and 55) and a third region (space containing 55); 
wherein the third region is an exterior of the case, wherein the power supply forms a conduction path with the first region and the second region (the power supply must transverse the first and second region in order to power the LEDs). (Figure 5 and 6; see at least [0024])
Zhang fails to disclose that the thermal conductivity of the first region is greater than the thermal conductivity of the third region, wherein the thermal conductivity of the second region is greater than the thermal conductivity of the third region.

As it can be seen from claim 1 and claim 10, Zhang discloses the shared technical feature of an LED lamp having a first connector portion, a power supply portion, and an illumination/heat exchange portion. These features are further notoriously old and well-known in the art, and do not disclose a special technical feature that makes a contribution over the prior art.
The remaining technical features are:
In Group I, an optimization of the relative lengths of the connector, the power supply, and illuminator.
Group II, an optimization of the thermal capacity of the material regions of the power supply and power supply housing.
These remaining technical features disclose mutually exclusive features which would require disparate CPC subgroup searches and further provide a burden on examination. Therefore, restriction between the Groups is required, and the applicant must elect a single Group for examination, withdrawing the unselected group.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.D/           Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875